DETAILED ACTION
This FINAL action is in response to Application No. 14/802,878 originally filed 07/17/2015. The amendment presented on 06/01/2022 which provides amendments to claims 1, 10, and 20 and claims 7, 8, 16 and 18 are cancelled is hereby acknowledged. Currently Claims 1-6, 9-15, 17, and 19-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-15, 17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 17 recites the limitation "one or more application control elements" as the independent claim on recite “a” application control element.  There is insufficient antecedent basis for this limitation in the claim. The Office suggests “the application control element”.

Claim Rejections - 35 USC § 103
Claims 1-6, 9-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willins et al. U.S. Patent Application Publication No. 2007/0069976 A1 hereinafter Willins and further in view of Rafii et al. U.S. Patent Application Publication No. 2015/0062003 A1 hereinafter Rafii.

Consider Claim 1:
	Willins discloses a system comprising: (Willins, See Abstract.)
	a wearable head device having a see-through display; and (Willins, [0010], “The present invention discloses a system 1 comprising a handheld device (HHD) 20 and a head mounted display (HMD) 10 as shown in FIG. 1”)
	a mobile device with a touch screen and one or more processors, (Willins, [0010], “The present invention discloses a system 1 comprising a handheld device (HHD) 20 and a head mounted display (HMD) 10 as shown in FIG. 1”)
	the mobile device adapted to communicate with the wearable head device; (Willins, [0011], “The HHD 20 also includes volatile and non-volatile memory, a processor, a power source, additional hardware and internal circuitry, and software loaded into memory (e.g., operating system, applications, etc.) to accomplish the tasks assigned to the HHD 20.”)
	wherein: the one or more processors are adapted to present graphical information on the touch screen via a user interface; (Willins, [0015], [0016], “The display 23 may include a touchscreen (not shown).  The touchscreen provides additional input and may be included in the display 23 if the HHD 20 does not include the keypad 22.  A basic touchscreen has three main components: a touch sensor, a controller, and a software driver.  The touchscreen is an input device that is combined with the display 23 and the HHD 20 to make a complete touch input system.  A touch screen sensor is a clear glass panel with a touch responsive surface.  The touch sensor/panel is placed over the display 23 so that the responsive area of the panel covers the viewable area of the display 23.”)
	the see-through display is adapted to present content associated with a computer application executed by the one or more processors; and (Willins, [0019-0024], [0021], “The HM display 16, outputs video content transmitted from the HHD 20.  For example, if the HHD 20 is running an email application, an email message may be displayed on the HM display 16.  This is an exemplary embodiment and those skilled in the art will understand that the HM display 16 acts as the main video output for the system 1, while the display 23 of the HHD 20 acts as a secondary video output as discussed in further detail below.”)
	the one or more processors are further adapted to, while the touch screen is visible through the see-through display: present, via the see through display, the content associated with the computer application, and present the user interface via the touch screen in a first state associated with a first input mode of the computer application, (Willins, [0033], [0034], “In such a case, the HHD 20 may include a dedicated keyboard emulator agent 140 which transforms the display 23 into a keypad by displaying keys and emulating a keyboard once the HHD 20 is connected to the HMD 10.  The emulated keypad maybe a QWERTY type keyboard or a numpad, depending on the function being performed by the HHD 20.  For instance, if the HHD 20 is being used as a cellular phone, the display 23 would display a numpad allowing a user to enter a phone number
	Willins however does not appear to further disclose to determine whether to present an application control element, the application control element associated with the computer application; in accordance with a determination to present the application control element: present, via the see through display, the content associated with the computer application, the content comprising the application control element, and present the user interface via the touch screen in a second state associated with a second input mode of the computer application, the second input mode distinct from the first input mode.
	Rafii however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention determine whether to present an application control element, the application control element associated with the computer application; (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
	in accordance with a determination to present the application control element: present, via the see through display, the content associated with the computer application, the content comprising the application control element, and (Rafii, [0147-0150], [0073], [0147], “FIG. 12B depicts imagery 85 viewed by the glasses user on display 80 and depicts a crosshair cursor 86 that follows the user's fingertip 110 on what may be a phantom representation of the user's actual hand.”)
	present the user interface via the touch screen in a second state associated with a second input mode of the computer application, the second input mode distinct from the first input mode. (Rafii, [0147-0150], [0073], [0147], “FIG. 12A depicts an embodiment in which glasses system 40 is augmented with a GPS-compass module 58 that in addition to knowing the user's (x,y,z) coordinates on earth, also knows the direction the user's glasses are facing. In this embodiment cameras 55R, 55L acquire images of whatever the user is looking at, here two large buildings and a road, and the user's hand, here pointing at the building on the left. Using data preferably available from the Internet via cloud server network 100, glasses system 40 can rapidly learn the identity of the pointed to building. The user can continue interacting with images of real objects, similarly to interacting with icons in a typical graphical user interface.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the technique of providing a control element on to the head mount display (e.g. a cursor) as this was known in view of Rafii and would have been utilized for the purpose such that a cursor and/or a phantom hand depiction (see FIG. 12B) can provide real time visual feedback to clue the user as to response of system to such specific gesturing. (Rafii, [0073]) 
Consider Claim 2:
	Willins in view of Rafii discloses the system of claim 1, wherein the one or more processors are further adapted to present one or more indications of available computer applications to be operated on the wearable head device via the touch screen, wherein a selection of one of the indications initiates a corresponding computer application on the wearable head device. (Willins, [0026], “The HHD 20 will discover or recognize that the HMD 10 is available for use with the HHD 20.  For example, as part of a start-up operation, the HHD 20 may send a signal to all available peripheral devices to determine the type of peripheral devices that are available.  The peripheral devices (e.g., the HMD 10) may respond to the signal indicating that the HMD 10 is available for use.  In response, the operating system (or other software) of the HHD 20 may initiate the device driver 100 so that the HMD 10 acts as the audio and video output for the HHD 20.  In another example, the HMD 10 may send a signal when it becomes available (e.g., when it is turned on).  The HHD 20 will receive the signal, understand the HMD 10 is available and initiate the device driver 100 to operate with the HMD 10.  If the HMD 10 is not available (or becomes unavailable during use) an alternate device driver for the display screen 23 of the HHD 20 may be used instead.”)

Consider Claim 3:
	Willins in view of Rafii discloses the system of claim 1, wherein the one or more processors are further adapted to present one or more indications via the touch screen, each such indication corresponding to a computer application currently operating on the wearable head device, wherein a selection of one of the indications causes the corresponding computer application to present content via the wearable head device. (Willins, [0034], “In such a case, the HHD 20 may include a dedicated keyboard emulator agent 140 which transforms the display 23 into a keypad by displaying keys and emulating a keyboard once the HHD 20 is connected to the HMD 10.  The emulated keypad maybe a QWERTY type keyboard or a numpad, depending on the function being performed by the HHD 20.  For instance, if the HHD 20 is being used as a cellular phone, the display 23 would display a numpad allowing a user to enter a phone number.  However, if the user types an email, the HHD 20 may display a regular QWERTY keyboard.”)
Consider Claim 4:
	Willins in view of Rafii discloses the system of claim 1, wherein the one or more processors are further adapted to present a text entry user interface via the touch screen, the text entry user interface corresponding to the computer application. (Willins, [0033], “As discussed above, the HHD 20 may use the HMD 10 as the primary display for video data.  This allows the display 23 to be freed up for other secondary functions.  For example, the display 23 may be used as a touchscreen keypad.  On simple handheld devices, the keypad is sometimes extremely small and difficult to use.  Thus, by freeing up the display screen 23, a user may then have access to a larger keypad that is more ergonomically efficient to use than the normal keypad.”)
Consider Claim 5:
	Willins in view of Rafii discloses the system of claim 1, wherein one or more processors are adapted to present game play information on the touch screen corresponding to the computer application on the wearable head device. (Rafii, [0046], “In such latter embodiments, the user might interact using gestures with video game imagery 85 presented by external display 150, which gestures are recognized by glasses system 40. Perhaps the video game is a tennis match, and the user can "return" the virtual tennis ball presented as part of imagery 85 on display 150 using a hand motion gesture, detected and interpreted by glasses system 40. The glasses system would then transmit wirelessly, perhaps via server 100, appropriate commands to display monitor 150 to cause the virtual tennis ball to be "returned" responsive to the user gesture. In another application, perhaps the user gesture moves a cursor or selects an icon presented as part of imagery 85 on display 150. Many, many applications for the present invention are possible.”)
Consider Claim 6:
	Willins in view of Rafii discloses the system of claim 1, wherein the one or more processors are further adapted to communicate one or more signals to the wearable head device based on an input received while in the second input mode. (Willins, [0021], “The HM display 16, outputs video content transmitted from the HHD 20.  For example, if the HHD 20 is running an email application, an email message may be displayed on the HM display 16.  This is an exemplary embodiment and those skilled in the art will understand that the HM display 16 acts as the main video output for the system 1, while the display 23 of the HHD 20 acts as a secondary video output as discussed in further detail below.”)
Consider Claim 9:
	Willins in view of Rafii discloses the system of claim 1, wherein the one or more application control elements comprises a cursor. (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
Consider Claim 10:
	Willins discloses a method comprising: (Willins, See Abstract.)
	presenting graphical information, via a user interface, on a touch screen of a mobile device; and (Willins, [0015], [0016], “The display 23 may include a touchscreen (not shown).  The touchscreen provides additional input and may be included in the display 23 if the HHD 20 does not include the keypad 22.  A basic touchscreen has three main components: a touch sensor, a controller, and a software driver.  The touchscreen is an input device that is combined with the display 23 and the HHD 20 to make a complete touch input system.  A touch screen sensor is a clear glass panel with a touch responsive surface.  The touch sensor/panel is placed over the display 23 so that the responsive area of the panel covers the viewable area of the display 23.”)
	while the touch screen is visible through the see-through display: presenting, via the see through display, the content associated with the computer application, and presenting the user interface via the touch screen in a first state associated with a first input mode of the computer application, (Willins, [0033], [0034], “In such a case, the HHD 20 may include a dedicated keyboard emulator agent 140 which transforms the display 23 into a keypad by displaying keys and emulating a keyboard once the HHD 20 is connected to the HMD 10.  The emulated keypad maybe a QWERTY type keyboard or a numpad, depending on the function being performed by the HHD 20.  For instance, if the HHD 20 is being used as a cellular phone, the display 23 would display a numpad allowing a user to enter a phone number)
	Willins however does not appear to further disclose determining whether to present an application control element, the application control element associated with the computer application; in accordance with a determination to present the application control element: presenting, via the see through display, the content associated with the computer application, the content comprising the application control element, and presenting the user interface via the touch screen in a second state associated with a second input mode of the computer application, the second input mode distinct from the first input mode. 
	Rafii however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention determining whether to present an application control element, the application control element associated with the computer application; (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
	in accordance with a determination to present the application control element: presenting, via the see through display, the content associated with the computer application, the content comprising the application control element, and (Rafii, [0147-0150], [0073], [0147], “FIG. 12B depicts imagery 85 viewed by the glasses user on display 80 and depicts a crosshair cursor 86 that follows the user's fingertip 110 on what may be a phantom representation of the user's actual hand.”)
	presenting the user interface via the touch screen in a second state associated with a second input mode of the computer application, the second input mode distinct from the first input mode. (Rafii, [0147-0150], [0073], [0147], “FIG. 12A depicts an embodiment in which glasses system 40 is augmented with a GPS-compass module 58 that in addition to knowing the user's (x,y,z) coordinates on earth, also knows the direction the user's glasses are facing. In this embodiment cameras 55R, 55L acquire images of whatever the user is looking at, here two large buildings and a road, and the user's hand, here pointing at the building on the left. Using data preferably available from the Internet via cloud server network 100, glasses system 40 can rapidly learn the identity of the pointed to building. The user can continue interacting with images of real objects, similarly to interacting with icons in a typical graphical user interface.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the technique of providing a control element on to the head mount display (e.g. a cursor) as this was known in view of Rafii and would have been utilized for the purpose such that a cursor and/or a phantom hand depiction (see FIG. 12B) can provide real time visual feedback to clue the user as to response of system to such specific gesturing. (Rafii, [0073]) 
Consider Claim 11:
	Willins in view of Rafii discloses the method of claim 10, further comprising: presenting one or more indications of available computer applications to be operated on the wearable head device via the touch screen; and initiating a corresponding computer application on the wearable head device in response to a selection of one of the indications. (Willins, [0026], “The HHD 20 will discover or recognize that the HMD 10 is available for use with the HHD 20.  For example, as part of a start-up operation, the HHD 20 may send a signal to all available peripheral devices to determine the type of peripheral devices that are available.  The peripheral devices (e.g., the HMD 10) may respond to the signal indicating that the HMD 10 is available for use.  In response, the operating system (or other software) of the HHD 20 may initiate the device driver 100 so that the HMD 10 acts as the audio and video output for the HHD 20.  In another example, the HMD 10 may send a signal when it becomes available (e.g., when it is turned on).  The HHD 20 will receive the signal, understand the HMD 10 is available and initiate the device driver 100 to operate with the HMD 10.  If the HMD 10 is not available (or becomes unavailable during use) an alternate device driver for the display screen 23 of the HHD 20 may be used instead.”)
Consider Claim 12:
	Willins in view of Rafii discloses the method of claim 10, further comprising: presenting one or more indications via the touch screen, each of the one or more indications corresponding to a computer application currently operating on the wearable head device; and in response to a selection of one of the indications, presenting content associated with a corresponding computer application via the wearable head device. (Willins, [0034], “In such a case, the HHD 20 may include a dedicated keyboard emulator agent 140 which transforms the display 23 into a keypad by displaying keys and emulating a keyboard once the HHD 20 is connected to the HMD 10.  The emulated keypad maybe a QWERTY type keyboard or a numpad, depending on the function being performed by the HHD 20.  For instance, if the HHD 20 is being used as a cellular phone, the display 23 would display a numpad allowing a user to enter a phone number.  However, if the user types an email, the HHD 20 may display a regular QWERTY keyboard.”)
Consider Claim 13:
	Willins in view of Rafii discloses the method of claim 10, further comprising: presenting a text entry user interface via the touch screen, the text entry user interface corresponding to the computer application. (Willins, [0033], “As discussed above, the HHD 20 may use the HMD 10 as the primary display for video data.  This allows the display 23 to be freed up for other secondary functions.  For example, the display 23 may be used as a touchscreen keypad.  On simple handheld devices, the keypad is sometimes extremely small and difficult to use.  Thus, by freeing up the display screen 23, a user may then have access to a larger keypad that is more ergonomically efficient to use than the normal keypad.”)
Consider Claim 14:
	Willins in view of Rafii discloses the method of claim 10, further comprising: presenting game play information on the touch screen corresponding to the computer application on the wearable head device. (Rafii, [0046], “In such latter embodiments, the user might interact using gestures with video game imagery 85 presented by external display 150, which gestures are recognized by glasses system 40. Perhaps the video game is a tennis match, and the user can "return" the virtual tennis ball presented as part of imagery 85 on display 150 using a hand motion gesture, detected and interpreted by glasses system 40. The glasses system would then transmit wirelessly, perhaps via server 100, appropriate commands to display monitor 150 to cause the virtual tennis ball to be "returned" responsive to the user gesture. In another application, perhaps the user gesture moves a cursor or selects an icon presented as part of imagery 85 on display 150. Many, many applications for the present invention are possible.”)
Consider Claim 15:
	Willins in view of Rafii discloses the method of claim 10, further comprising: communicating one or more signals to the wearable head device based on an input received while in the second input mode. (Willins, [0021], “The HM display 16, outputs video content transmitted from the HHD 20.  For example, if the HHD 20 is running an email application, an email message may be displayed on the HM display 16.  This is an exemplary embodiment and those skilled in the art will understand that the HM display 16 acts as the main video output for the system 1, while the display 23 of the HHD 20 acts as a secondary video output as discussed in further detail below.”)
Consider Claim 17:
	Willins in view of Rafii discloses the method of claim 10, wherein the one or more application control elements comprises a cursor. (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
Consider Claim 19:
	Willins in view of Rafii discloses the system of claim 1, wherein a user input received by the user interface while in the second input mode is configured to move the application control element. (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
Consider Claim 20:
	Willins in view of Rafii discloses the method of claim 10, wherein a user input received by the user interface while in the second input mode is configured to move the application control element. (Rafii, [0147-0150], [0073], “Imagery 85 presented on display 80 such a cursor 86, 86', 86'', and/or a phantom hand depiction (see FIG. 12B) provide real time visual feedback to clue the user as to response of system 40 to such specific gesturing.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626